Case 2:20-cv-01958-AB Document 4-1 Filed 06/29/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Eastern District of Pennsylvania

FRANCIS SMITH; FRANK GIORDANO; DANIEL
CHRISTY; REVERED HERBERT H. LUSK, II;
VAL FICHERA; KEVIN CHOWNS;GARY
JOHNSON; JARED BARCZ; JOSEPH
TARANTINO; MICHAEL GAMBONE; MARC A.
FRANZONI; CHRIS HRIN; JOSEPH GAMBONE;
__ CHARLES D. MANDRACCHIA, JR.

Plaintiff(s)

Vv. Civil Action No. 20-1958

CHINESE COMMUNIST PARTY; PEOPLE
REPUBLIC OF CHINA
Defendant(s)

AMENDED SUMMONS IN A CIVIL ACTION

To: PLE'S REPUBLIC OF CHINA
orelg i Minister Wy lang Yi
Ktintcens Foreign Affairs
rey Comer af Chao Yang Gate
East Second Ring

opie’ 's Republic of China

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

Charles Mandracchia
2024 Cressman Road
P.O. Box 1229
Skippack, Pa 19474

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

 

CLERK OF COURT

ol Joseph Lavin

Signature of Clerk or Deputy Clerk

Date: 5/13/20 |

 

kate Garkman, C Clerk Court
U.S. District Goult, Eastern District of PA

 

 

 
Case 2:20-cv-01958-AB Document 4-1 Filed 06/29/20 Page 2 of 2

AO 440 (Rev, 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 20-1958

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

was received by me on (date)

[] I personally served the summons on the individual at (place)

on (date) ; or

L_] I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

[_] I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (date) ; or
[_] I returned the summons unexecuted because 3 or
LC] Other (specify):
My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

Printed name and title

Server's address

Additional information regarding attempted service, etc:
